 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       TANYA GRACE MCDANIEL,                            No. 2:18-cv-2306 JAM DB PS
12                        Plaintiff,
13             v.                                         FINDINGS AND RECOMMENDATIONS
14       UNITED STATES, et al.,
15                        Defendants.
16

17            Plaintiff, Tanya McDaniel, is proceeding in this action pro se. This matter was referred to

18   the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1).1 Pending

19   before the court are plaintiff’s complaint and motion to proceed in forma pauperis pursuant to 28

20   U.S.C. § 1915. (ECF Nos. 1 & 3.) Therein, plaintiff complains about wrongful actions taken by

21   police officers, municipalities, this court, and celebrities.

22            The court is required to screen complaints brought by parties proceeding in forma

23   pauperis. See 28 U.S.C. § 1915(e)(2); see also Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir.

24   2000) (en banc). Here, plaintiff’s complaint is deficient. Accordingly, for the reasons stated

25   below, the undersigned recommends that plaintiff’s complaint be dismissed without leave to

26   amend.

27
     1
      This action was transferred from the Northern District of California on August 22, 2018. (ECF
28   No. 11.)
                                                    1
 1   I.     Plaintiff’s Application to Proceed In Forma Pauperis

 2          Plaintiff’s in forma pauperis application makes the financial showing required by 28

 3   U.S.C. § 1915(a)(1). However, a determination that a plaintiff qualifies financially for in forma

 4   pauperis status does not complete the inquiry required by the statute. “‘A district court may deny

 5   leave to proceed in forma pauperis at the outset if it appears from the face of the proposed

 6   complaint that the action is frivolous or without merit.’” Minetti v. Port of Seattle, 152 F.3d

 7   1113, 1115 (9th Cir. 1998) (quoting Tripati v. First Nat. Bank & Trust, 821 F.2d 1368, 1370 (9th

 8   Cir. 1987)); see also McGee v. Department of Child Support Services, 584 Fed. Appx. 638 (9th

 9   Cir. 2014) (“the district court did not abuse its discretion by denying McGee’s request to proceed

10   IFP because it appears from the face of the amended complaint that McGee’s action is frivolous

11   or without merit”); Smart v. Heinze, 347 F.2d 114, 116 (9th Cir. 1965) (“It is the duty of the

12   District Court to examine any application for leave to proceed in forma pauperis to determine

13   whether the proposed proceeding has merit and if it appears that the proceeding is without merit,

14   the court is bound to deny a motion seeking leave to proceed in forma pauperis.”).

15          Moreover, the court must dismiss an in forma pauperis case at any time if the allegation of

16   poverty is found to be untrue or if it is determined that the action is frivolous or malicious, fails to

17   state a claim on which relief may be granted, or seeks monetary relief against an immune

18   defendant. See 28 U.S.C. § 1915(e)(2). A complaint is legally frivolous when it lacks an

19   arguable basis in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v.

20   Murphy, 745 F.2d 1221, 1227-28 (9th Cir. 1984). Under this standard, a court must dismiss a
21   complaint as frivolous where it is based on an indisputably meritless legal theory or where the

22   factual contentions are clearly baseless. Neitzke, 490 U.S. at 327; 28 U.S.C. § 1915(e).

23          To state a claim on which relief may be granted, the plaintiff must allege “enough facts to

24   state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

25   570 (2007). In considering whether a complaint states a cognizable claim, the court accepts as

26   true the material allegations in the complaint and construes the allegations in the light most
27   favorable to the plaintiff. Hishon v. King & Spalding, 467 U.S. 69, 73 (1984); Hosp. Bldg. Co. v.

28   Trustees of Rex Hosp., 425 U.S. 738, 740 (1976); Love v. United States, 915 F.2d 1242, 1245
                                                         2
 1   (9th Cir. 1989). Pro se pleadings are held to a less stringent standard than those drafted by

 2   lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972). However, the court need not accept as true

 3   conclusory allegations, unreasonable inferences, or unwarranted deductions of fact. Western

 4   Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981).

 5          The minimum requirements for a civil complaint in federal court are as follows:

 6                  A pleading which sets forth a claim for relief . . . shall contain (1) a
                    short and plain statement of the grounds upon which the court’s
 7                  jurisdiction depends . . . , (2) a short and plain statement of the claim
                    showing that the pleader is entitled to relief, and (3) a demand for
 8                  judgment for the relief the pleader seeks.
 9   Fed. R. Civ. P. 8(a).

10   II.    Plaintiff’s Complaint

11          A.      Rule 8

12          Here, plaintiff’s complaint fails to contain a short and plain statement of a claim showing

13   that plaintiff is entitled to relief. Instead, the complaint is comprised of vague and conclusory

14   allegations. For example, the complaint’s first claim asserts that “Plaintiff was unreasonably

15   detained . . . for an unreasonable amount of time” on July 26, 2013. (Compl. (ECF No. 1) at 17.)

16   This claim is asserted against “all Defendants.” (Id.) Named as defendants in the complaint are

17   the United States of America, the State of California, the City of San Francisco, the City of

18   Sacramento, the City of Davis, and Yolo County. (Id. at 4-5.) There is no explanation for how

19   any of these defendants engaged in the alleged wrongful action.

20          The complaint’s second claim is also asserted against “all Defendants.” (Id. at 20.) This
21   claim alleges that it is “[b]ased upon a pattern of abuse and misconduct from the DPD, as

22   referenced within the FACTS” of the complaint and “the Myriad of Administrative Claims that

23   the Plaintiff has made[.]” (Id. at 20-21.) Again, however, there are no specific allegations

24   asserted against the named defendants.

25          Although the Federal Rules of Civil Procedure adopt a flexible pleading policy, a

26   complaint must give the defendant fair notice of the plaintiff’s claims and must allege facts that
27   state the elements of each claim plainly and succinctly. Fed. R. Civ. P. 8(a)(2); Jones v.

28   Community Redev. Agency, 733 F.2d 646, 649 (9th Cir. 1984). “A pleading that offers ‘labels
                                                        3
 1   and conclusions’ or ‘a formulaic recitation of the elements of cause of action will not do.’ Nor

 2   does a complaint suffice if it tenders ‘naked assertions’ devoid of ‘further factual

 3   enhancements.’” Ashcroft v. Iqbal, 556 U.S.662, 678 (2009) (quoting Twombly, 550 U.S. at 555,

 4   557). A plaintiff must allege with at least some degree of particularity overt acts which the

 5   defendants engaged in that support the plaintiff’s claims. Jones, 733 F.2d at 649.

 6           B.      Collateral Estoppel

 7           Plaintiff’s complaint alleges that on January 18, 2018, “Sacramento Federal Court Order

 8   the Plaintiff as a Vexatious Litigant; a law that doesn’t even apply to the Plaintiff[.]” (Compl.

 9   (ECF No. 1) at 29.) The complaint argues that “[s]uch corrupt policy and allegations against the

10   Plaintiff, verify the blatant deliberate indifference, fraud practices of the courts to deny the due

11   process rights against the plaintiff.” (Id.) In this regard, it appears plaintiff is attempting to

12   challenge a prior action finding plaintiff to be a vexatious litigant.

13           However, “[u]nder collateral estoppel, once a court has decided an issue of fact or law

14   necessary to its judgment, that decision may preclude relitigation of the issue in a suit on a

15   different cause of action involving a party to the first case.” Dodd v. Hood River County, 59 F.3d

16   852, 863 (9th Cir.1995). Collateral estoppel is appropriate when three factors are satisfied:

17                   (1) the issue necessarily decided at the previous proceeding is
                     identical to the one which is sought to be relitigated; (2) the first
18                   proceeding ended with a final judgment on the merits; and (3) the
                     party against whom collateral estoppel is asserted was a party or in
19                   privity with a party at the first proceeding.
20   Hydronautics v. FilmTec Corp., 204 F.3d 880, 885 (9th Cir. 2000).
21           In this regard, to the extent plaintiff seeks to challenge an issue decided in a previous

22   proceeding, which ended in a final judgment on the merits against the plaintiff, that claim is

23   barred by collateral estoppel.

24           C.      Statute of Limitations

25           The complaint asserts that is it brought pursuant to 42 U.S.C. § 1983. (Compl. (ECF No.

26   1) at 2.) Title 42 U.S.C. § 1983 provides that,
27                   [e]very person who, under color of [state law] ... subjects, or causes
                     to be subjected, any citizen of the United States ... to the deprivation
28                   of any rights, privileges, or immunities secured by the Constitution
                                                         4
 1                  and laws, shall be liable to the party injured in an action at law, suit
                    in equity, or other proper proceeding for redress.
 2

 3          42 U.S.C. § 1983 does not contain a specific statute of limitations. “Without a federal

 4   limitations period, the federal courts ‘apply the forum state’s statute of limitations for personal

 5   injury actions, along with the forum state’s law regarding tolling, including equitable tolling,

 6   except to the extent any of these laws is inconsistent with federal law.’” Butler v. National

 7   Community Renaissance of California, 766 F.3d 1191, 1198 (9th Cir. 2014) (quoting Canatella v.

 8   Van De Kamp, 486 F.3d 1128, 1132 (9th Cir. 2007)); see also Jones v. Blanas, 393 F.3d 918, 927

 9   (9th Cir. 2004). Before 2003, California’s statute of limitations for personal injury actions was

10   one year. See Jones, 393 F.3d at 927. Effective January 1, 2003, however, in California that

11   limitations period became two years. See id.; Cal. Code Civ. P. § 335.1.

12          Here, aside from the January 18, 2018 order addressed above, the most recent date

13   referenced in the complaint appears to be August 28, 2014. (Compl. (ECF No. 1) at 13.) Absent

14   tolling, a claim for violation of 42 U.S.C. § 1983 occurring on August 28, 2014, would have to

15   have been filed on or before August 28, 2016.2 This action was not filed until July 19, 2018.

16          D.      Frivolousness

17          “[T]he in forma pauperis statute . . . ‘accords judges not only the authority to dismiss a

18   claim based on an indisputably meritless legal theory, but also the unusual power to pierce the

19   veil of the complaint’s factual allegations and dismiss those claims whose factual contentions are

20   clearly baseless.’” Denton v. Hernandez, 504 U.S. 25, 32 (1992) (quoting Neitzke, 490 U.S. at

21   327). “Examples of the latter class are claims describing fantastic or delusional scenarios, claims

22   with which federal district judges are all too familiar.” Neitzke, 490 U.S. at 328.

23   ////

24   ////

25   2
       The complaint asserts that plaintiff has filed “19 lawsuits.” (Compl. (ECF No. 1) at 11.) It
26   appears that plaintiff has filed numerous lawsuits in this court, some of which concern the same
     allegations at issue in this action. See, e.g., Tanya McDaniel v. Daniel Powell, et al., No. 2:13-
27   cv-2653 MCE AC PS; Tanya Grace McDaniel v. City of Davis, et al., No. 2:14-cv-2213 TLN DB
     PS; Tanya Grace McDaniel v. United States Department of Justice, et al., No. 2:15-cv-1664 JAM
28   AC PS.
                                                         5
 1          Here, the amended complaint alleges:

 2                  . . . the Plaintiff believes and has every proof to believe that the
                    Defendants of this case are also scrutinizing every word and political
 3                  and moral stance that the Plaintiff has and defending her rights to
                    justice and her rights against being harassed, stalked, illegally spied
 4                  on, mocked, hate crimes via slanderous lying codes, and a global
                    movement game made via more than a decade from society of celebs,
 5                  gov, media, ucd, military, cops, brotherhood, and minions harassing
                    the plaintiff, and specifically made a game of stealing from the
 6                  Plaintiff, via spying, vudoo (sic), harassments, and violating the
                    Plaintiff’s personal rights to her Intellectual Property and Personal
 7                  Being; a society of celebs, media, gov using mk ultra, vudoo (sic),
                    fcc tv satellites and illegal spy breach, and e.l.f. mind control and
 8                  radiation Towers to violate the Plaintiff’s rights; all in the name of
                    “science.”
 9

10   (Compl. (ECF No. 1) at 7.) Similar allegations are repeated throughout the complaint. (Id. at 9-

11   10, 18, 20.) The complaint also alleges that the “Police recently ma[de] a lip sync video to harass

12   and taunt the Plaintiff[.]” (Id. at 10.) And that “Celine Dion” mocked “the Plaintiff being

13   Multiracial, stating on social media twitter ‘where’s the mixed tape.’” (Id. at 18.)

14          In this regard, not only does the complaint fail to state a claim, but the complaint’s

15   allegations are also delusional and frivolous. See Denton, 504 U.S. at 33 (“a finding of factual

16   frivolousness is appropriate when the facts alleged rise to the level of the irrational or the wholly

17   incredible, whether or not there are judicially noticeable facts available to contradict them”).

18   III.   Leave to Amend

19          For the reasons stated above, plaintiff’s complaint should be dismissed. The undersigned

20   has carefully considered whether plaintiff may be able to amend the complaint to state a claim
21   upon which relief can be granted. “Valid reasons for denying leave to amend include undue

22   delay, bad faith, prejudice, and futility.” California Architectural Bldg. Prod. v. Franciscan

23   Ceramics, 818 F.2d 1466, 1472 (9th Cir. 1988); see also Klamath-Lake Pharm. Ass’n v. Klamath

24   Med. Serv. Bureau, 701 F.2d 1276, 1293 (9th Cir. 1983) (holding that while leave to amend shall

25   be freely given, the court does not have to allow futile amendments).

26          Here, given the defects noted above, the undersigned finds that granting plaintiff leave to
27   amend would be futile.

28   ////
                                                        6
 1                                                CONCLUSION

 2             Accordingly, for the reasons stated above, IT IS HEREBY RECOMMENDED that:

 3             1. Plaintiff’s July 19, 2018 application to proceed in forma pauperis (ECF No. 3) be

 4   denied;

 5             2. Plaintiff’s July 19, 2018 complaint (ECF No. 1) be dismissed without leave to amend;

 6   and

 7             3. This action be dismissed.

 8             These findings and recommendations will be submitted to the United States District Judge

 9   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen (14)

10   days after being served with these findings and recommendations, plaintiffs may file written

11   objections with the court. A document containing objections should be titled “Objections to

12   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file

13   objections within the specified time may, under certain circumstances, waive the right to appeal

14   the District Court’s order. See Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

15   Dated: October 25, 2018
16

17

18

19

20
21

22
     DLB:6
23   DB/orders/orders.pro se/mcdaniel2306.dwolta.f&rs

24

25

26
27

28
                                                        7
